           Case 4:19-cv-05206-JST Document 104 Filed 07/23/20 Page 1 of 3




     JEAN E. WILLIAMS,
 1   Deputy Assistant Attorney General
 2   SETH M. BARSKY, Section Chief
     MEREDITH L. FLAX, Assistant Section Chief
 3   COBY HOWELL, Senior Trial Attorney
     MICHAEL R. EITEL, Senior Trial Attorney
 4   U.S. Department of Justice
 5   Environment & Natural Resources Division
     Wildlife & Marine Resources Section
 6   1000 S.W. Third Avenue
     Portland, OR 97204
 7   Phone: (503) 727-1023
 8   Fax: (503) 727-1117
     Email: coby.howell@usdoj.gov
 9
     Attorneys for Federal Defendants
10
11                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA (Oakland)
12
13
      CENTER FOR BIOLOGICAL DIVERSITY,                   Case. No. 4:19-cv-05206-JST
14                                                       Related Case: No. 4:19-cv-06013-JST
      et al.,
15                                                                     No. 4:19-cv-06812-JST
                               Plaintiffs,
16                                                       NOTICE OF FILING THE
                                       vs.               ADMINISTRATIVE RECORD
17
      DAVID BERNHARDT, et al.,                           Judge: The Honorable Jon S. Tigar
18
                               Federal Defendants.
19
                Federal Defendants provide notice that they sent by overnight mail to the Court and
20
     counsel for Plaintiffs and Intervenors the administrative record for three regulations challenged
21
     by Plaintiffs: (1) Final Rule, Regulations for Listing Species and Designating Critical Habitat, 84
22
     Fed. Reg. 45,020 (Aug. 27, 2019); (2) Final Rule, Regulations for Prohibitions to Threatened
23
     Wildlife and Plants, 84 Fed. Reg. 44,753 (Aug. 27, 2019); and (3) Final Rule, Regulations for
24
     Interagency Cooperation, 84 Fed. Reg. 44,976 (Aug. 27, 2019). The administrative record is
25
     contained on a thumb drive (court) or DVDs (parties). Exhibit 1 is the U.S. Fish and Wildlife
26
     Service’s certification of the administrative record index. Exhibit 2 is the National Marine
27
     Fisheries Service’s certification of the administrative record index.
28

     Fed. Defendants’ Notice, 4:19-cv-05206-JST                                                 1
          Case 4:19-cv-05206-JST Document 104 Filed 07/23/20 Page 2 of 3




 1
     DATED: July 23, 2020.
 2
 3                                            JEAN E. WILLIAMS,
                                              Deputy Assistant Attorney General
 4                                            SETH M. BARSKY, Chief
                                              MEREDITH L. FLAX, Assistant Chief
 5
 6                                            COBY HOWELL, Senior Trial Attorney
                                              U.S. Department of Justice
 7                                            Environment & Natural Resources Division
                                              Wildlife & Marine Resources Section
 8
 9                                            /s/ Michael R. Eitel
                                              MICHAEL R. EITEL, Senior Trial Attorney
10                                            U.S. Department of Justice
                                              Environment & Natural Resources Division
11                                            Wildlife & Marine Resources Section
12                                            1000 S.W. Third Avenue
                                              Portland, OR 97204
13                                            Phone: (503) 727-1023
                                              Fax: (503) 727-1117
14                                            Email: coby.howell@usdoj.gov
15
                                              Attorneys for Federal Defendants
16
17
18
19
20
21
22
23
24
25
26
27
28

     Fed. Defendants’ Notice, 4:19-cv-05206-JST                                      2
          Case 4:19-cv-05206-JST Document 104 Filed 07/23/20 Page 3 of 3




                           IN THE UNITED STATES DISTRICT COURT
 1                   FOR THE NORTHERN DISTRICT OF CALIFORNIA (Oakland)
 2
      CENTER FOR BIOLOGICAL DIVERSITY,
 3    et al.,                                             Case. No. 4:19-cv-05206-JST
 4                   Plaintiffs,
                             vs.                          CERTIFICATE OF SERVICE
 5    DAVID BERNHARDT, et al.,
                     Federal Defendants.
 6
 7
 8
      STATE OF CALIFORNIA, et al.,
 9                    Plaintiffs,                         Case. No. 4:19-cv-06013-JST
10                            vs.
      DAVID BERNHARDT, et al.,                            CERTIFICATE OF SERVICE
11                    Federal Defendants.
12
13
14
      ANIMAL LEGAL DEFENSE FUND,
15                   Plaintiff,                           Case. No. 4:19-cv-06812-JST
16                           vs.
      DAVID BERNHARDT, et al.,                            CERTIFICATE OF SERVICE
17                   Federal Defendants.
18
19
20
     I hereby certify that I electronically filed the foregoing with the Clerk of the Court using the
21   CM/ECF system, which will send notification of such to the attorneys of record.
22                                              /s/ Michael R. Eitel
                                               MICHAEL R. EITEL, Senior Attorney
23
24
25
26
27
28

     Fed. Defendants’ Notice, 4:19-cv-05206-JST                                                  3
